Citation Nr: 0839365	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-16 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.

3.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a right eye disorder.

4.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Offices in St. 
Louis, Missouri and Cleveland, Ohio.  The veteran's case 
comes from the VA Regional Office in Detroit, Michigan (RO).

The issues of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and entitlement to 
service connection for erectile dysfunction, to include as 
secondary to diabetes mellitus, are addressed in the Remand 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  A May 2000 rating decision denied the veteran's claims of 
entitlement to service connection for PTSD and a skin 
disorder.

2.  Evidence associated with the claims file since the May 
2000 rating decision was not of record at the time of the May 
2000 decision and relates to an unestablished fact necessary 
to substantiate the veteran's claim of entitlement to service 
connection for PTSD.

3.  Evidence associated with the claims file since the May 
2000 rating decision does not raise a reasonable possibility 
of substantiating the veteran's claim of entitlement to 
service connection for a skin disorder.


4.  The competent medical evidence of record shows that the 
veteran's currently diagnosed right eye disorder was a 
reasonably foreseeable complication of a January 2004 
surgical operation and that it was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault.


CONCLUSIONS OF LAW

1.  The evidence received since the May 2000 rating decision 
is new and material, and the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2008).

2.  The evidence received since the May 2000 rating decision 
is not new and material, and therefore, the claim of 
entitlement to service connection for a skin disorder is not 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a right eye disorder have not been met.  38 U.S.C.A. §§ 
1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in September 2004 satisfied the 
duty to notify provisions for the PTSD and erectile 
dysfunction claims.  Prior to initial adjudication, a letter 
dated in June 2005 satisfied the duty to notify provisions 
for the skin disorder and right eye disorder claims.  
Additional letters were also provided to the veteran in March 
2006 and April 2007, after which the claims were 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 


(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the 
case of a claim to reopen a previously denied issue, the 
Veterans' Claims Assistance Act explicitly provides that 
"[n]othing in [38 U.S.C.A. § 5103A] shall be construed to 
require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in [38 U.S.C.A. § 5108]." 38 U.S.C.A. § 
5103A(f). 

The veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations were provided to the veteran in 
connection with his PTSD, erectile dysfunction, and right eye 
disorder claims.  A VA examination was not provided to the 
veteran in connection with his skin disorder claim, as new 
and material evidence has not been submitted to reopen this 
previously denied claim.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

PTSD

An unappealed rating decision in May 2000 denied the 
veteran's claim of entitlement to service connection for PTSD 
on the basis that PTSD had not been diagnosed.  The relevant 
evidence of record at the time of the May 2000 rating 
decision consisted of the veteran's service medical records, 
VA medical treatment records dated from February 1984 to 
December 1999, a January 1999 private medical report, a 
February 2000 stressor statement, and a May 2000 VA general 
medical examination report.
 
The veteran did not file a notice of disagreement after the 
May 2000 rating decision.  Therefore, the May 2000 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Although the RO has repeatedly adjudicated this claim 
directly, these decisions are not binding on the Board.  The 
Board must first decide whether evidence has been received 
that is both new and material to reopen the claim.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239 (1993) (Board reopening is unlawful when new 
and material evidence has not been submitted).  Consequently, 
the Board will adjudicate the question of whether new and 
material evidence has been received, furnishing a complete 
explanation as to its reasons and bases for such a decision.

In August 2004, a claim to reopen the issue of entitlement to 
service connection for PTSD was received.  Evidence of record 
received since the May 2000 rating decision includes VA 
psychiatric reports dated in July 2004, May 2006, November 
2006, and June 2007.  All of these VA psychiatric reports are 
"new" in that they were not of record at the time of the 
May 2000 decision.  These medical reports gave diagnoses of 
PTSD.  Accordingly, these reports provide evidence that the 
veteran has a current diagnosis of PTSD for VA purposes, 
something that was not shown at the time of the May 2000 
rating decision.  Therefore, the VA psychiatric reports dated 
in July 2004, May 2006, November 2006, and June 2007 raise a 
reasonable possibility of substantiating the veteran's claim.  
38 C.F.R. § 3.156(a).  


Accordingly, the veteran's claim of entitlement to service 
connection for PTSD is reopened.

Skin Disorder

An unappealed rating decision in April 1984 denied the 
veteran's claim of entitlement to service connection for a 
skin disorder on the basis that the evidence did not show a 
diagnosis of a skin disorder during military service.  An 
unappealed rating decision in May 2000 denied the veteran's 
claim of entitlement to service connection for a skin 
disorder on the basis that the medical evidence did not show 
that the veteran's skin disorder began during military 
service.  The relevant evidence of record at the time of the 
May 2000 rating decision consisted of the veteran's service 
medical records, VA medical treatment records dated from 
February 1984 to December 1999, a January 1999 private 
medical report, and a May 2000 VA general medical examination 
report.

The veteran did not file a notice of disagreement after the 
May 2000 rating decision.  Therefore, the May 2000 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In May 2005, a claim to reopen the issue of entitlement to 
service connection for a skin disorder was received.  The 
evidence of record received since the May 2000 rating 
decision includes VA medical reports dated from September 
2000 to January 2007.  All of the evidence received since the 
May 2000 rating decision is "new" in that it was not of 
record at the time of the May 2000 decision.  However, none 
of the new evidence discusses a relationship between the 
veteran's currently diagnosed skin disorder and military 
service.  Accordingly, the new evidence does not raise a 
reasonable possibility of substantiating the veteran's claim.  
Therefore, it does not constitute new and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a skin disorder.

As new and material evidence to reopen the finally disallowed 
claims has not been submitted, the benefit of the doubt 
doctrine is not for application.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


1151 Right Eye

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361.

The veteran contends that benefits are warranted for his 
currently diagnosed right eye disorder, under the provisions 
of 38 U.S.C.A. § 1151, due to the failure of VA medical 
personnel to provide proper treatment.  Specifically, the 
veteran claims that a January 2004 eye operation was 
performed improperly, resulting in the currently diagnosed 
right eye disorder.

A September 2000 VA request for administration of anesthesia 
and for performance of operations and other procedures form 
stated that the operation or procedure to be performed was a 
cataract extraction with intraocular lens implant, right eye.  
The form stated that the veteran was aware of the risks and 
the possibility of complications.  The risks were listed as 
pain, infection, bleeding, loss of vision, loss of eye, 
inability to place lens implant in eye, need for further 
surgery, and retinal detachment.  The veteran signed the 
form.

A September 2000 VA operative report stated that the pre- and 
post-operative diagnoses were both cataract of the right eye.  
The procedure performed was a phacoemulsification with 
intraocular lens insertion in the right eye.  The report 
noted that after the operation was completed, the veteran 
left the operating room in good condition having tolerated 
the procedure well.


A January 2004 VA request for administration of anesthesia 
and for performance of operations and other procedures form 
stated that the operations or procedures to be performed were 
a scleral buckle, pars plana vitrectomy, possible gas-fluid 
exchange, possible endolaser right eye, and possible silicone 
oil.  The form stated that the veteran was aware of the risks 
and the possibility of complications.  The veteran signed the 
form.

A January 2004 VA operative report stated that the pre- and 
post-operative diagnoses were both total retinal detachment, 
right eye.  The operations and procedures performed were a 
pars plana vitrectomy with repair of retinal detachment, 
right eye; a scleral buckle, right eye; and an endolaser, 
right eye.  The reported stated that

[i]n the preoperative holding area, the 
[veteran] was once again explained the 
risks, benefits and alternatives of the 
procedure, which included, but was not 
limited to loss of vision, loss of eye, 
infection, bleeding, possible need for 
reoperation, and unknown long-term visual 
prognosis.  In addition, because of the 
severity of the longstanding macula off 
total retinal detachment the details of 
the likely poor prognosis for recovering 
excellent vision were discussed in 
detail.  He understood these risks and 
wished to proceed.  Informed consent was 
assured.

The report noted that after the operation was completed, the 
veteran "tolerated the procedure well without 
complication."  The medical evidence of record shows that 
the veteran continued to have complaints and diagnoses of a 
right eye disorder after the January 2004 VA operation.

A January 2007 VA medical opinion report stated that the 
veteran's claims file had been reviewed.  The examiner 
recounted the veteran's relevant medical history and opined 
that

[b]ased on careful review of the files I 
do not feel that the veteran[']s blurry 
vision is due to or caused by 
carelessness, negligence, lack of proper 
skill, error in judgment or fault of the 
VA's in performing surgeries on 9/11/00 
or 1/21/04.  The VA did [exercise] the 
degree of care that would be expected of 
a reasonable health care provider.  It 
appears that the veteran di[d] have the 
informed consent given to him during all 
these procedures.  Please refer to the 
informed content[s in] the chart and see 
notes in [the VA medical records.]

The veteran had an issue at the time of 
his cataract surgery that was not caused 
by poor judgment or surgical skill and it 
was skillfully dealt with as there can be 
complications in any surgery.  Indeed 
post-operatively his right eye could see 
20/20.  He then developed retinal 
deta[c]hment 4 years later which I 
believe is not directly proximal to his 
cataract surgery.  It was an unfortunate 
incident that he developed a retinal 
deta[c]hment but I do not believe it was 
directly caused by his first surgery.  
The subsequent management of his retinal 
deta[c]hment  seemed reasonable and 
unfortunately a problem with pneumatic 
retinopexy is that it is not guaranteed 
to work all the time and it did not for 
[the veteran] and he required a 
subsequent vitrectomy and retinal 
reattachment surgery with a scleral 
buckle for his macul[a] off retinal 
deta[c]hment.

Initially, the medical evidence shows that the veteran has a 
current diagnosis of a right eye disorder that resulted from 
a January 2004 surgical operation that failed to full correct 
the disorder.  However, there is no competent medical 
evidence of record that this disorder was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care or an event which is not reasonably 
foreseeable.  There is only one medical report of record 
which addresses whether there was any fault or deficiency in 
either the September 2000 or January 2004 surgical 
procedures.  This is the January 2007 VA medical opinion 
report which specifically stated that the veteran's currently 
diagnosed right eye disorder was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or fault by VA and that VA exercised the degree of 
care that would be expected of a reasonable health care 
provider.  The medical evidence of record also shows that the 
veteran was properly informed of the risks of both 
operations, including the complications that eventually 
resulted from them, and that he gave informed consent for the 
procedures.  Accordingly, the competent medical evidence of 
record shows that the veteran's currently diagnosed right eye 
disorder was a reasonably foreseeable complication of a 
January 2004 surgical operation and that it was not the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed right eye disorder was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA medical 
personnel or that it was due to an event not reasonably 
foreseeable in furnishing the veteran's medical treatment.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran is not 
competent to make a determination that his currently 
diagnosed right eye disorder was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA medical personnel or that it 
was due to an event not reasonably foreseeable in furnishing 
the veteran's medical treatment.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As such, the competent medical evidence of 
record does not show that the veteran's currently diagnosed 
right eye disorder was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA medical personnel or that it 
was due to an event not reasonably foreseeable in furnishing 
the veteran's medical treatment.  Accordingly, compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for a 
right eye disorder are not warranted.


In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence of record that the veteran's currently 
diagnosed right eye disorder was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA medical personnel, or that it 
was due to an event not reasonably foreseeable in furnishing 
the veteran's medical treatment, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for PTSD is 
reopened; to this extent the appeal is allowed.

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a skin disorder is denied.

Compensation under 38 U.S.C.A. § 1151 for a right eye 
disorder is denied.


REMAND

With regard to the veteran's PTSD claim, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (2008); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2008).

As noted above, the record contains multiple psychiatric 
reports which provide diagnoses of PTSD for VA purposes.  
Furthermore, the diagnoses were specifically linked with an 
in-service stressor.  In the July 2004 VA psychiatric report, 
the veteran stated that he was in the 1st Infantry Division 
and that his company was subjected to multiple mortar 
attacks.  The veteran has provided a great deal of 
information about these mortar attacks in multiple stressor 
statements.  In a February 2000 stressor statement, the 
veteran reported that between September 1968 and April 1969 
his base camp in "Lackie" was attacked almost every night 
with rounds hitting multiple locations.  He reported his unit 
as the 2nd Battalion, 28th Infantry Regiment, 1st Infantry 
Division.  In a September 2004 stressor statement, the 
veteran narrowed the time period further by stating that the 
worst shelling and mortaring occurred in January, February, 
and March 1969 and he named his base camp as "Lai Khe."  
There is no evidence that the RO ever attempted to confirm 
the veteran's stressor.  In accordance with VA regulations, 
for PTSD to be service connected, any diagnosis that links 
the veteran's current PTSD to his time in service must be 
based on consideration of only those events that have been 
verified by the U.S. Army and Joint Services Records Research 
Center (JSRRC).  Accordingly, since the record contains 
information with which to form a proper JSRRC request, one 
must be submitted.

With regard to the veteran's erectile dysfunction claim, a VA 
diabetes mellitus examination was provided to the veteran in 
November 2004.  The examiner noted that the veteran's claims 
file had not been requested or reviewed.  The report included 
no complaints or physical manifestations of erectile 
dysfunction, yet the examiner stated that the veteran's 
erectile dysfunction was not related to his diabetes mellitus 
as it "existed prior to [the] diagnosis of diabetes."  
There is no indication in the record where the examiner 
learned of this prior diagnosis and, combined with the 
examiner's failure to review the claims file, the basis of 
the VA opinion is thus not considered competent.  
Accordingly, a new VA examination must be scheduled to 
determine the etiology of the veteran's currently diagnosed 
erectile dysfunction.

Accordingly, the case is remanded for the following actions:

1.	The RO must review the file and prepare 
a summary of the claimed stressor, to 
specifically include the veteran's 
claim of mortar attacks on his base 
between January 1969 and March 1969.  
The summary must also include unit 
information that will allow JSRRC to 
verify whether the veteran was present, 
or likely to be present, at or near the 
locations of any incidents which fit 
the above description.  This summary, 
and all associated documents, must be 
sent to JSRRC, which must be requested 
to provide any information that might 
corroborate the veteran's alleged 
stressor.

2.	The veteran must be afforded a VA 
examination to ascertain the etiology 
of any erectile dysfunction found.  The 
claims file must be made available to 
and reviewed by the examiner.  All 
tests or studies necessary to make this 
determination must be ordered.  
Thereafter, based upon review of the 
service and post-service medical 
records, the examiner must provide an 
opinion as to whether any currently 
diagnosed erectile dysfunction is 
related to his military service or to a 
service-connected disability, to 
specifically include diabetes mellitus.  
If the examiner finds that the 
veteran's erectile dysfunction 
pre-existed his diabetes mellitus, the 
report must specifically list the 
medical records or other evidence which 
provide the applicable dates of the 
erectile dysfunction diagnosis.  If the 
above requested opinions cannot be made 
without resort to speculation, the 
examiner must specifically state this.  
A complete rationale for all opinions 
must be provided.  The report must be 
typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the RO must then 
readjudicate the claim, taking into 
account any new evidence associated 
with the claims file.  Thereafter, if 
any claim on appeal remains denied, the 
veteran and his representative must be 
provided a supplemental statement of 
the case.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


